NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                          2009-3199

                                    VARNZIEL WINFIELD,

                                                    Petitioner,

                                               v.

                          DEPARTMENT OF VETERANS AFFAIRS,

                                                    Respondent.

                  Petition for review of the Merit Systems Protection Board in
                                      CH1221080547-W-2.

                                         ON MOTION

Before MAYER, Circuit Judge.

                                          ORDER

       The Department of Veterans Affairs moves for a 19-day extension of time, until

July 28, 2009, to file its brief.

        Upon consideration thereof,

        IT IS ORDERED THAT:

       The motion is granted.

                                                    FOR THE COURT
         JUL 17      2009
                                                     /s/ Jan Horbaly
           Date                                     Jan Horbaly
                                                    Clerk
                                                                           FILED
cc:    Varnziel Winfield                                          U.S. COURT OF APPEALS FOR
       Ellen M. Lynch, Esq.                                           THE FEDERAL CIRCUIT



s17                                                                    JUL 1 7 2009
                                                                        JAN huhtstui
                                                                           CLERK